
	
		I
		111th CONGRESS
		1st Session
		H. R. 4389
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2009
			Mr. Murphy of New
			 York introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  credit against income tax to taxpayers using energy derived from biomass to
		  power domestic paper, pulp and paperboard manufacturing process
		  facilities.
	
	
		1.Short titleThis Act may be cited as the
			 Green Energy Paper Manufacturing Act
			 of 2009.
		2.Credit for using
			 energy derived from biomass to power domestic paper, pulp and paperboard
			 manufacturing process facilities
			(a)In
			 generalSubpart D of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 business-related credits) is amended by inserting after section 45Q the
			 following new section:
				
					45R.Energy derived
				from biomass to power domestic paper, pulp and paperboard manufacturing process
				facilities
						(a)General
				ruleFor purposes of section
				38, the renewable green-energy pulp, paper or paperboard manufacturing credit
				for any taxable year is an amount equal to the product of—
							(1)$4, multiplied
				by
							(2)the number of
				million Btus of steam and electricity—
								(A)produced by the
				taxpayer—
									(i)from biomass
				fuels, and
									(ii)at a qualified paper product facility (or
				at an energy production facility which is located in the United States and
				which is under contract to provide steam or electricity to any qualified paper
				product facility) during the 10-year period beginning on the later of the date
				of the enactment of this section or the date the facility was originally placed
				in service, and
									(B)used by the taxpayer at, or provided by the
				taxpayer to, any pulp, paper or paperboard manufacturing facility located in
				the United States.
								(b)Maximum annual
				credit per facility
							(1)In
				generalThe credit determined under this section for energy used
				during the taxable year at any qualified paper product facility shall not
				exceed $25,000,000.
							(2)Coordination
				with advance paymentsThe
				dollar amount in paragraph (1) shall be reduced for any taxable year by the
				aggregate of the claims made under section 6429 for periods during such year
				with respect to such facility.
							(c)Denial of double
				benefitBtus may not be taken
				into account under subsection (a)(2) if any credit is allowed under section 40,
				40A, 45, or 6426 for the electricity generation, the feedstock, or for the
				blending of the feedstock associated with the Btus.
						(d)DefinitionsFor
				purposes of this section—
							(1)Biomass
				fuels
								(A)In
				generalThe term biomass fuels means any liquid,
				solid, or gaseous fuel derived from biomass (as defined in section 45K(c)(3))
				or from biomass process residuals from recycled and other paper
				facilities.
								(B)Cofiring with
				fossil fuelsIn the case of
				fossil fuel burned in conjunction with any biomass fuel, only the Btus
				attributable to biomass fuel may be taken into account under subsection
				(a).
								(2)Qualified paper
				product facilityThe term
				qualified paper product facility means any pulp, paper, or
				paperboard manufacturing facility—
								(A)which is
				originally placed in service before the close of the 5-year period beginning on
				the date of the enactment of this section, and
								(B)which is located
				in the United States.
								(e)Reinvestment
				requirement
							(1)In
				generalThe tax imposed by
				this chapter for any taxable year shall be increased by the recapture amount
				(if any) for the 3rd preceding taxable year.
							(2)Recapture
				amountFor purposes of paragraph (1), the term recapture
				amount means, with respect to any taxable year, the excess (if any)
				of—
								(A)50 percent of the
				sum of—
									(i)the credit
				determined under this section for the taxable year, and
									(ii)the aggregate
				payments made under section 6429 to the taxpayer for steam and electricity
				produced during such year, over
									(B)the aggregate qualified reinvestment made
				by the taxpayer during such year and the 3 succeeding taxable years (reduced by
				the qualified reinvestment taken into account in determining the recapture
				amount for any prior taxable year).
								(3)Qualified
				reinvestment
								(A)In
				generalFor purposes of paragraph (2), the term qualified
				reinvestment means the basis of renewable energy projects, energy
				efficiency projects and other environmental improvements at facilities owned by
				the taxpayer and located in the United States.
								(B)Reduction for
				federal benefitsThe basis otherwise taken into account under
				subparagraph (A) shall be reduced by the aggregate of—
									(i)the credits under
				this chapter, and
									(ii)Federal grants,
									allowed
				or received on account of the investment.(4)When
				reinvestments taken into account
								(A)In
				generalQualified reinvestment shall be taken into account when
				the property is placed in service.
								(B)ElectionAt
				the election of the taxpayer with respect to any qualified reinvestment which
				is constructed by the taxpayer—
									(i)the estimated
				amount of such investment shall be treated as made when the physical work of
				such construction begins, and
									(ii)proper
				adjustments shall be made to such amount in the taxable year in which such
				investment is placed in service in any case where such estimate is greater or
				less than the proper amount.
									(f)Multiple
				facility ownersIf more than
				1 person has an ownership interest in a qualified paper product facility, the
				dollar limitation in subsection (b) shall be allocated among such persons under
				regulations prescribed by the
				Secretary.
						.
			(b)Credit made part
			 of general business credit and allowable against minimum tax
				(1)In
			 generalSubsection (b) of section 38 of such Code (relating to
			 current year business credit) is amended by striking plus at the
			 end of paragraph (34), by striking the period at the end of paragraph (35) and
			 inserting , plus, and by adding at the end the following new
			 paragraph:
					
						(36)the renewable green-energy pulp, paper or
				paperboard manufacturing credit determined under section
				45R.
						.
				(2)Credit allowable
			 against minimum taxSubparagraph (B) of section 38(c)(4) of
			 such Code (relating to specified credits) is amended by striking
			 and at the end of clause (vii), by striking the period at the
			 end of clause (viii) and inserting , and, and by adding at the
			 end the following new clause:
					
						(ix)the credit determined under section
				45R.
						.
				(c)Clerical
			 amendmentThe table of
			 sections for subpart D of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 45Q the following new
			 item:
				
					Sec. 45R. Energy derived from
				biomass to power domestic paper, pulp and paperboard manufacturing process
				facilities..
				
			(d)Effective
			 dateThe amendments made by this section shall apply to energy
			 produced after December 31, 2009, in taxable years ending after such
			 date.
			3.Advance payments
			 for liquid biomass used as a fuel at paper product facilities
			(a)In
			 generalSubchapter B of
			 chapter 65 of the Internal Revenue Code of 1986 (relating to abatements,
			 credits, and refunds) is amended by striking section 6429 and inserting the
			 following new section:
				
					6429.Advance
				payments for liquid biomass used as a fuel at paper product facilities
						(a)In
				generalIf any person uses
				any qualified biomass liquid as a fuel to produce steam or electricity for use
				at any pulp, paper or paperboard manufacturing facility located in the United
				States, the Secretary shall pay (without interest) to such person an amount
				equal to—
							(1)$4, multiplied
				by
							(2)the number of
				million Btus of steam and electricity so produced.
							(b)Maximum annual
				payments per facilityThe
				amount paid by the Secretary under this section for energy used during any
				taxable year at any qualified paper product facility shall not exceed
				$25,000,000.
						(c)Qualified
				biomass liquidFor purposes
				of this section, the term qualified biomass liquid means any
				liquid—
							(1)which is derived
				from—
								(A)biomass (as
				defined in section 45K(c)(3)), or
								(B)biomass process residuals from recycled and
				other paper facilities if such residuals meet the test of liquids set forth in
				ASTM D4359–90, and
								(2)which is produced by such person at a
				qualified paper product facility (as defined in section 45R(d)(2)) during the
				10-year period beginning on the later of the date of the enactment of this
				section or the date the facility was originally placed in service.
							(d)Time for filing
				claims; period covered
							(1)In
				generalA claim may be filed
				under this section by any person for any period—
								(A)for which $200 or
				more is payable, and
								(B)which is not less
				than 1 week.
								In the
				case of an electronic claim, this paragraph shall be applied without regard to
				subparagraph (A).(2)Payment of
				claimNotwithstanding subsection (a), if the Secretary has not
				paid pursuant to a claim filed under this section within 45 days of the date of
				the filing of such claim (20 days in the case of an electronic claim), the
				claim shall be paid with interest from such date determined by using the
				overpayment rate and method under section 6621.
							(3)Time for filing
				claimNo claim filed under this subsection shall be allowed
				unless filed on or before the last day of the first quarter following the
				earliest quarter included in the claim.
							(e)Cofiring with
				fossil fuelsIn the case of
				fossil fuel burned in conjunction with any qualified biomass liquid, only the
				Btus attributable to the qualified biomass liquid may be taken into account
				under subsection
				(a).
						.
			(b)Conforming
			 amendments
				(1)The table of
			 sections for such subchapter B is amended by striking the item relating to
			 section 6429 and inserting the following new item:
					
						Sec. 6429. Advance payments for
				liquid biomass used as a fuel at paper product facilities..
					
				(2)Section 1324(b)(2)
			 of title 31, United States Code, is amended by inserting 6429,
			 after 6428,.
				(c)Effective
			 dateThe amendments made by this section shall apply to energy
			 produced after December 31, 2009, in taxable years ending after such
			 date.
			
